                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:18 CV 290

CALDWELL, WRIGHT ENTERPRISES,          )
INC.,                                  )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                           ORDER
                                       )
AVADIM HEALTH, INC.,                   )
                                       )
           Defendant.                  )
______________________________________ )

        This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 10) filed by Robert J. Deutsch. Upon review of the Motion, it appears that

Mr. Deutsch, a member in good standing of the Bar of this Court, is local counsel for

Plaintiff and that he seeks the admission of Scott K. Harris, who is a member in good

standing of the Georgia Bar. It further appears that the requisite admission fee has been

paid.

        Accordingly, the Court GRANTS the Motion (Doc. 10) and ADMITS Scott K.

Harris to practice pro hac vice before the Court in this matter while associated with local

counsel.


                                       Signed: November 20, 2018
